Citation Nr: 1442165	
Decision Date: 09/22/14    Archive Date: 09/30/14

DOCKET NO.  11-29 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for fibromyalgia.

2.  Entitlement to service connection for a fatigue disability, to include chronic fatigue syndrome.

3.  Entitlement to service connection for a gastrointestinal disability, to include irritable bowel syndrome (IBS).

4.  Entitlement to service connection for a neurological disability of the left lower extremity, to include left cutaneous neuropathy.

5.  Entitlement to service connection for a neck disability.

6.  Entitlement to service connection for a genitourinary disability, to include prostatitis.

7.  Entitlement to service connection for right ear hearing loss.

REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from November 1992 to December 2009.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Winston-Salem, North Carolina Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran was scheduled to present testimony before a Veterans Law Judge at a videoconference hearing in February 2014; however, he failed to report to the hearing.  As the record does not contain further explanation as to why he failed to report to the hearing, or a request to reschedule the hearing, the Board deems his request for such a hearing to be withdrawn.  See 38 C.F.R. § 20.704 (2013).

The Board notes that the RO issued a statement of the case in September 2011 with regard to the Veteran's claims for service connection for a right shoulder disability, a left shoulder disability, a right knee disability, a left knee disability, hematuria, right cutaneous neuropathy, a right foot disability, a left foot disability, a right hand disability, and a left hand disability.  However, he specifically excluded these issues from his October 2011 VA Form 9, and did not otherwise file a substantive appeal with regard to these claims.  Consequently, those matters are not before the Board.

The issues of service connection for a fatigue disability, a gastrointestinal disability, a neurological disability of the left lower extremity, a neck disability, a genitourinary disability, and right ear hearing loss are being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


FINDING OF FACT

It is reasonably shown that the Veteran's current fibromyalgia began in service and has persisted since service.


CONCLUSION OF LAW

Service connection for fibromyalgia is warranted.  38 U.S.C.A. §§ 1110, 1117, 1118, 5107 (West 2002); 38 C.F.R. § 3.102, 3.303, 3.317 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA applies to the instant claim for service connection for fibromyalgia.  However, as the benefit sought is being granted, there is no reason to belabor the impact of the VCAA on this matter; any notice defect or duty to assist failure is harmless.  Accordingly, the Board will address the merits of the claim.

Legal Criteria, Factual Background, and Analysis

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge may still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Establishing service connection requires evidence of: (1) a current disability; (2) a disease; injury, or event in service and (3) a nexus between the claimed disability and the disease, injury, or event in service and the present disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may be established for a chronic disability resulting from an undiagnosed illness or medically unexplained chronic multisymptom illness that became manifest either during active service in the Southwest Asia Theater of operations during the Persian Gulf War or to a degree of 10 percent or more not later than December 31, 2016.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1)(i).  An "undiagnosed illness" is one that by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 C.F.R. § 3.317(a)(1)(ii).  A qualifying chronic disability can be a chronic disability resulting from a medically unexplained chronic multisymptom illness that is defined by a cluster of signs of symptoms (such as fibromyalgia).  38 C.F.R. § 3.317(a)(2)(i)(B)(2).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements conveying sound medical principles found in medical treatises.  Competent medical evidence may include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim being decided.

The Veteran's DD Form 214 confirms that he served in the Southwest Asia Theater of operations during the Persian Gulf War.

At a September 2009 general medical examination prior to his service discharge, the Veteran indicated that he was given a diagnosis of fibromyalgia in 2001 because of "problems all over."  He indicated that his symptoms included easy fatigue, sleep disturbance, anxiety, gastrointestinal problems, depression, abnormal sensation, stiffness, musculoskeletal pain, and musculoskeletal weakness.  He described his symptoms as constant, occurring more than two to three times a year, precipitated by emotional distress, and alleviated by rest and medication.  He reported that he experienced flare-ups which were painful and that he took medication to treat the condition with benefit.  The Veteran indicated that he had seen a rheumatologist recently and was prescribed another medication which had provided considerable relief.  In terms of functional impairment, he noted that when the condition flared up severely, it was difficult to conduct march activities.  The examiner noted that there was no history of trigger points, and the range of motion of all joints was within normal limits.  The examiner also noted that the current examination did not show any trigger points or disturbance in the physical status of the peripheral nerves and muscles or lymph nodes.  The examiner concluded that there was no current pathology identified to render a diagnosis.  Thereafter, in a September 2009 memorandum, it was noted that the Veteran's Abbreviated Medical History was updated to note that a rheumatologist had diagnosed him with myofascial pain syndrome, chronic pain syndrome, and limited fibromyalgia.

Following his discharge from active service, a June 2010 letter from a private physician noted that the Veteran had been prescribed medication for the treatment of fibromyalgia.  One week later, a June 2010 VA treatment record noted his report that when not taking medication, he had pain all over all joints, and a VA rheumatologist recommended that the Veteran undergo treatment for fibromyalgia.  A May 2011 VA treatment record noted his report that he had to take medication regularly or otherwise he would have all-over joint pain.

The Veteran is competent to describe his symptoms of pain in his joints without any specialized knowledge or training, and the Board accepts his statements as credible.  Layno v. Brown, 6 Vet. App. 465 (1994); Barr v. Nicholson, 21 Vet. App. 303 (2007).

The competent medical evidence of record clearly documents that the Veteran was diagnosed with fibromyalgia in service and that he has continued to be treated for fibromyalgia after his service discharge.  Such evidence shows continuity of symptomatology of fibromyalgia since service, and the Veteran has provided consistent, credible statements alleging such continuity of symptomatology throughout the record.  Furthermore, the Veteran meets the requirements for presumptive service connection under the provisions applicable to Veterans of the Persian Gulf War, because (1) he served in the Southwest Asia Theater of operations during the Persian Gulf War, and (2) he currently has a qualifying chronic disability (fibromyalgia) which became manifest during active service.

Given the medical and lay evidence outlined above, and after resolving all doubt in the Veteran's favor, the Board concludes that the Veteran's fibromyalgia began in service and has persisted since service, and service connection for fibromyalgia is warranted.


ORDER

Entitlement to service connection for fibromyalgia is granted.


REMAND

On review of the record, the Board has found that further development is needed for VA to fulfill its duties mandated under the VCAA.

Fatigue Disability

The Veteran contends that he currently has a fatigue disability which began in active service.  The Board notes the potential applicability of the Gulf War illness presumption as it pertains to signs or symptoms of fatigue.  In a July 2014 appellant's brief, his representative indicated that such disability may also be secondary to his service-connected posttraumatic stress disorder (PTSD).

The Veteran's service treatment records (STRs) document that he complained of fatigue on multiple occasions during active service.  At the September 2009 general medical examination prior to his service discharge, the Veteran indicated that this condition had existed since 2002, and that in 2009 he was diagnosed as having chronic fatigue syndrome because of generalized muscle aches and weakness, fatigue for 24 hours or longer, migrating joint pain, depression, anxiety, forgetfulness, and sleep disturbance.  It was noted that his level of activity was not restricted either before or after the onset of chronic fatigue, though he did say that he reduced his physical activity during "the bad times."  It was noted that he took no treatment for the condition.  He did not relate any incapacitation which required bedrest.  In terms of functional impairment, he reported that some days he was unable to conduct physical activity of any sort.  The examiner noted that the Veteran had not been subject to low-grade fevers, sore throat, or lymph node swelling, and noted that there was no major disruption of his work pattern or in the performance of day-to-day activities of daily living because of fatigue.  The examiner concluded that there was no current pathology identified to render a diagnosis.

Following his discharge from active service, a May 2011 VA treatment record noted the Veteran's report of having difficulty with sleep, and it was noted that he had been seeing a private psychiatrist.  [These private records are pertinent evidence that must be secured.]  On remand, the Veteran should be scheduled for an appropriate VA examination with medical opinions addressing the nature and etiology of any current fatigue disability.

Gastrointestinal Disability

The Veteran contends that he currently has a gastrointestinal disability which began in active service.  The Board notes the potential applicability of the Gulf War illness presumption as it pertains to gastrointestinal signs or symptoms.  In a July 2014 appellant's brief, his representative indicated that such disability may also be secondary to his service-connected PTSD or to the medications he took for his service-connected disabilities.

The Veteran's STRs document that he was assessed with IBS on multiple occasions during active service.  At the September 2009 general medical examination prior to his service discharge, he indicated that he had been diagnosed as having IBS in 2003.  He reported that his symptoms were diarrhea, abdominal pain, and constipation.  It was noted that he took fiber, laxatives, and Zyban in therapy of the condition.  In terms of functional impairment, he indicated that the condition affected his attitude, sleep, sex life, and diet.  The examiner noted that the current physical examination did not reveal any side effects from the treatments he had taken for IBS or any complications from the condition.  Examination of the abdomen did not show any sign of active, acute, or chronic disease of the abdomen.  The examiner concluded that there was no current pathology identified on physical examination to render a diagnosis, and that there were no findings of anemia or malnutrition.

Following his discharge from active service, a June 2010 VA treatment record noted that the Veteran had had difficulty with bowel movements more on the constipated side, and it was noted that he had previously been diagnosed with IBS.  An August 2010 VA treatment record noted that one of his medications (Cymbalta) gave him some gastrointestinal upset and constipation.  A May 2011 VA treatment record noted that he had no gastrointestinal symptoms.  On remand, the Veteran should be scheduled for an appropriate VA examination with medical opinions addressing the nature and etiology of any current gastrointestinal disability.

Neurological Disability of Left Lower Extremity

The Veteran contends that he currently has a neurological disability of the left lower extremity which began in active service.  The Board notes the potential applicability of the Gulf War illness presumption as it pertains to neurological signs or symptoms.  The Board also notes that the Veteran is currently service-connected for lumbar spine degenerative disc disease.

The Veteran's STRs document that he was assessed with left lateral femoral cutaneous neuropathy during active service.  At the September 2009 general medical examination prior to his service discharge, he indicated that he had been troubled by this condition since 1997.  He reported symptoms of tingling and numbness, pain, and abnormal sensation, which occurred with flare-ups weekly.  It was noted that he took no treatment for this condition.  In terms of functional impairment, he indicated that it was hard to undergo physical activities, including running and marching.  The examiner noted that examination of the peripheral nerves did not reveal any evidence of neuralgia, neuritis, or paralysis.  There was no detectable alteration in sensory perception or motor supply.  Motor strength was 5/5 in all muscle groups.  Cerebellar function was intact on the right and left.  There were no signs of fasciculation, rigidity, or spasticity.  The Romberg sign was negative on the right and left, and the Babinski sign was negative on the right and left.  There was no sign of nystagmus.  The examiner concluded that there was no current pathology identified on physical examination to render a diagnosis.

Following his discharge from active service, there is no evidence to indicate that the Veteran has undergone testing for his currently claimed left leg numbness symptoms.  On remand, the Veteran should be scheduled for an appropriate VA examination with medical opinions addressing the nature and etiology of any current neurological disability of the left lower extremity.

Neck Disability

The Veteran contends that he currently has a neck disability which began in active service.  The Board notes the potential applicability of the Gulf War illness presumption as it pertains to signs or symptoms of joint pain.

The Veteran's STRs document that he complained of neck pain on multiple occasions during active service.  At the September 2009 general medical examination prior to his service discharge, he indicated that this condition had existed since 2001 as stiffness, fatigue, and decreased motion.  He reported that his pain was moderate, and made worse by physical activity and relieved by rest and medication.  It was noted that he had had massage therapy for the condition from chiropractic care and had responded well to such therapy.  He did not recall being incapacitated to the extent of requiring bedrest, and he did not relate any functional impairment to the condition.  Contemporaneous x-rays of the cervical spine in September 2009 were negative.  The examiner concluded that there was no current pathology identified on physical examination to render a diagnosis.

Following his discharge from active service, there is no evidence to indicate that the Veteran has undergone testing for his currently claimed neck pain symptoms.  On remand, the Veteran should be scheduled for an appropriate VA examination with medical opinions addressing the nature and etiology of any current neck disability.

Genitourinary Disability

The Veteran contends that he currently has a genitourinary disability which began in active service.  The Board notes that the Veteran is currently service-connected for nephrolithiasis and for renal cysts.

The Veteran's STRs document that he was assessed with prostatitis during active service.  At the September 2009 general medical examination prior to his service discharge, he indicated that he had been diagnosed with prostatitis in 2004.  He stated that he found he had to pass urine six to eight times during the day at intervals of one to one and a half hours and one to times at night at intervals of two to three hours.  He reporting having problems sometimes in starting urination (which was weak and hesitant), but he was not incontinent of urine.  He had no problems with impotence, was not on any treatment, and did not know of any condition or disease affecting sexual function such as hormonal imbalance, infection, blood vessel disease, nerve disease, psychological disorder, medication, or treatment.  He did not relate any functional impairment to the condition.  The examiner noted that the current examination of the prostate did not show any detectable significant alteration in the sensation or form of the prostate.  The examiner concluded that there was no current pathology identified on physical examination to render a diagnosis.

Following his discharge from active service, a June 2010 VA treatment record noted the Veteran's report of a history of urethral discharge with bowel movements and that he had been previously diagnosed with prostatitis; he was instructed to keep hydrated.  A May 2011 VA treatment record noted an assessment of hematuria and nephrolithiasis, but also noted that he was doing fine.  On remand, the Veteran should be scheduled for an appropriate VA examination with medical opinions addressing the nature and etiology of any current genitourinary disability.

Right Ear Hearing Loss

The Veteran contends that he currently has a right ear hearing loss disability which began in active service (due to noise exposure therein).  As his DD Form 214 confirms his receipt of the Combat Infantryman Badge, the Board will concede that he was exposed to loud noise in service.

At an August 2009 audiological examination prior to his service discharge, he reported that he had had hearing loss since 1998 and that he had been routinely exposed to significant noise throughout his military service.  He described having symptoms of decreased hearing in both ears.  It was noted that he was not receiving any treatment for hearing loss.  In terms of functional impairment, he reported difficulty understanding conversational speech in certain environments.  His duties during military service were noted to consist of TOW gunner and special forces.  He reported that he fired weapons with his right hand, used hearing protection, and required a hearing conservation program.  He stated that he participated in hunting or recreational shooting, and had also used power tools, with hearing protection being used.  He reported that he had been exposed to loud music without using any hearing protection.  He had no family history of ear disease, no previous history of ear disease, no history of head trauma, and no history of ear trauma.  Contemporaneous audiometric testing in August 2009 revealed auditory thresholds in the right ear of 10 decibels at 500 Hertz, 5 decibels at 1000 Hertz, 10 decibels at 2000 Hertz, 15 decibels at 3000 Hertz, and 25 decibels at 4000 Hertz; and the Maryland CNC Test revealed a speech recognition score of 100 percent in the right ear.  The examiner noted that, according to VA standards, there was no measurable hearing loss in the right ear.  [For VA purposes, a hearing loss disability is defined under 38 C.F.R. § 3.385 as: "when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent."]

Following his discharge from active service, there is no evidence to indicate that the Veteran has undergone any updated testing for his currently claimed right ear hearing loss.  On remand, the Veteran should be scheduled for an appropriate VA examination with medical opinion addressing the nature and etiology of any current right ear hearing loss.

Accordingly, the case is REMANDED for the following:

1.  The AOJ should ask the Veteran to identify the provider(s) of any additional (records of which are not already associated with the record) treatment or evaluation he has received for his claimed disabilities, and to provide all releases necessary for VA to secure any private records of such treatment or evaluation (specifically including records from his private psychiatrist for sleep difficulty).  The AOJ should obtain complete clinical records of all such treatment and evaluations from all providers identified.  The AOJ should also secure copies of the complete clinical records of all VA treatment the Veteran has received for his claimed disabilities since May 2011.

2.  After the development sought in Instruction #1 is completed, the AOJ should arrange for an appropriate examination of the Veteran to ascertain the nature and likely etiology of any current fatigue disability.  The Veteran's entire record must be reviewed by the examiner in conjunction with the examination.  Any indicated tests or studies must be completed.  Based on review of the record and examination of the Veteran, the examiner must provide opinions that respond to the following:

(a)  Please identify (by medical diagnosis) each fatigue disorder found.  If no such disability is diagnosed, is it at least as likely as not (a 50 percent or better probability) that the Veteran's current symptoms are indicators of an undiagnosed illness manifested by signs or symptoms of fatigue?

(b)  Please identify the most likely etiology for any/each fatigue disability entity diagnosed.  Specifically, is it at least as likely as not (a 50% or better probability) that such disability is related to any incident of his military service or was caused or aggravated (the opinion must specifically discuss the concept of aggravation) by his service-connected PTSD?

The examiner must explain the rationale for all opinions, citing to relevant STRs, supporting factual data, and medical literature, as appropriate.

3.  After the development sought in Instruction #1 is completed, the AOJ should arrange for a gastrointestinal examination of the Veteran to ascertain the nature and likely etiology of any current gastrointestinal disability.  The Veteran's entire record must be reviewed by the examiner in conjunction with the examination.  Any indicated tests or studies must be completed.  Based on review of the record and examination of the Veteran, the examiner must provide opinions that respond to the following:

(a)  Please identify (by medical diagnosis) each gastrointestinal disorder found.  If no such disability is diagnosed, is it at least as likely as not (a 50 percent or better probability) that the Veteran's current symptoms are indicators of an undiagnosed illness manifested by gastrointestinal signs or symptoms?

(b)  Please identify the most likely etiology for any/each gastrointestinal disability entity diagnosed.  Specifically, is it at least as likely as not (a 50% or better probability) that such disability is related to any incident of his military service or was caused or aggravated (the opinion must specifically discuss the concept of aggravation) by his service-connected PTSD and/or the medications he takes for his service-connected disabilities?

The examiner must explain the rationale for all opinions, citing to relevant STRs, supporting factual data, and medical literature, as appropriate.

4.  After the development sought in Instruction #1 is completed, the AOJ should arrange for a neurological examination of the Veteran to ascertain the nature and likely etiology of any neurological disability of the left lower extremity.  The Veteran's entire record must be reviewed by the examiner in conjunction with the examination.  Any indicated tests or studies must be completed.  Based on review of the record and examination of the Veteran, the examiner must provide opinions that respond to the following:

(a)  Please identify (by medical diagnosis) each neurological disorder of the left lower extremity found.  If no such disability is diagnosed, is it at least as likely as not (a 50 percent or better probability) that the Veteran's current symptoms are indicators of an undiagnosed illness manifested by neurological signs or symptoms?

(b)  Please identify the most likely etiology for any/each neurological disability entity of the left lower extremity diagnosed.  Specifically, is it at least as likely as not (a 50% or better probability) that such disability is related to any incident of his military service or was caused or aggravated (the opinion must specifically discuss the concept of aggravation) by his service-connected lumbar spine degenerative disc disease?

The examiner must explain the rationale for all opinions, citing to relevant STRs, supporting factual data, and medical literature, as appropriate.

5.  After the development sought in Instruction #1 is completed, the AOJ should arrange for a spine examination of the Veteran to ascertain the nature and likely etiology of any current neck disability.  The Veteran's entire record must be reviewed by the examiner in conjunction with the examination.  Any indicated tests or studies must be completed.  Based on review of the record and examination of the Veteran, the examiner must provide opinions that respond to the following:

(a)  Please identify (by medical diagnosis) each neck disorder found.  If no such disability is diagnosed, is it at least as likely as not (a 50 percent or better probability) that the Veteran's current symptoms are indicators of an undiagnosed illness manifested by signs or symptoms of joint pain?

(b)  Please identify the most likely etiology for any/each neck disability entity diagnosed.  Specifically, is it at least as likely as not (a 50% or better probability) that such disability is related to any incident of his military service?

The examiner must explain the rationale for all opinions, citing to relevant STRs, supporting factual data, and medical literature, as appropriate.

6.  After the development sought in Instruction #1 is completed, the AOJ should arrange for a genitourinary examination of the Veteran to ascertain the nature and likely etiology of any current genitourinary disability.  The Veteran's entire record must be reviewed by the examiner in conjunction with the examination.  Any indicated tests or studies must be completed.  Based on review of the record and examination of the Veteran, the examiner must provide opinions that respond to the following:

(a)  Please identify (by medical diagnosis) each genitourinary disorder found.

(b)  Please identify the most likely etiology for any/each genitourinary disability entity diagnosed.  Specifically, is it at least as likely as not (a 50% or better probability) that such disability is related to any incident of his military service or was caused or aggravated (the opinion must specifically discuss the concept of aggravation) by his service-connected nephrolithiasis and/or renal cysts?

The examiner must explain the rationale for all opinions, citing to relevant STRs, supporting factual data, and medical literature, as appropriate.

7.  After the development sought in Instruction #1 is completed, the AOJ should arrange for an audiological examination of the Veteran to ascertain the nature and likely etiology of any current right ear hearing loss.  The Veteran's entire record must be reviewed by the examiner in conjunction with the examination.  Any indicated tests or studies must be completed.  Based on review of the record and examination of the Veteran, the examiner must provide an opinion as to the following: is it at least as likely as not (a 50% or better probability) that any current right ear hearing loss is related to any incident of his military service (to include the conceded noise exposure therein)?

The examiner must explain the rationale for all opinions, citing to relevant STRs, supporting factual data, and medical literature, as appropriate.

8.  The AOJ should ensure that all of the development sought is completed, arrange for any further development suggested by any additional evidence received, and then review the record and readjudicate the claims on appeal.  If any benefit sought remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


